[Cite as State v. Adan, 2022-Ohio-2304.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. John W. Wise, J.
 -vs-
                                                Case No. 2021 CA 00099
 ABSHIR D. ADAN

          Defendant-Appellant                   OPINION




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Municipal
                                                Court, Case No. 21TRD08622


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        June 30, 2022


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 TRICIA MOORE                                   DARREN L. MEADE
 Law Director – City of Newark                  2602 Oakstone Drive
                                                Columbus, Ohio 43231
 MICHAEL S. COX, JR.
 Assistant Law Director – City of Newark
 40 West Main Street, Fourth Floor
 Newark, Ohio 43055
Licking County, Case No. 2021 CA 00099                                                    2


Hoffman, J.
       {¶1}   Defendant-appellant Abshir Dayow Adan appeals the November 3, 2021

Entry entered by the Licking County Municipal Court, which found him guilty of one count

of failure to maintain assured clear distance ahead, following a bench trial. Plaintiff-

appellee is the state of Ohio.

                           STATEMENT OF THE CASE AND FACTS

       {¶2}   On September 22, 2021, Appellant was cited with failure to maintain an

assured clear distance ahead, in violation of R.C. 4511.21(A). Appellant entered a written

plea of not guilty on September 27, 2021. On October 5, 2021, Appellant filed a motion

for leave to waive appearance at trial and consent to trial in absentia.

       {¶3}   The matter proceeded to bench trial on November 3, 2021. The facts

relevant to this Appeal are as follows:

       {¶4}   Trooper Shawn Grim testified he is an 18-year veteran with the Ohio State

Highway Patrol, Granville Post 45. The trooper stated he was on duty on September 22,

2021, when he received a report of a single vehicle crash on Interstate 70, eastbound,

near mile marker 130, in Licking County. While in route, Trooper Grim received additional

information regarding a secondary crash in the same area.            The secondary crash

involved the ambulance which was at the scene rendering aid in the initial call being struck

by a commercial truck and trailer.

       {¶5}   Trooper Grim recalled, when he arrived at the scene, he observed a Licking

County ambulance, which was situated partially in the left lane and partially in the north

berm, at an angle, and a commercial truck and trailer right behind it.       He stated “[i]t

appeared uh the commercial trailer had struck the right rear corner of the ambulance.”

Transcript of November 3, 2021 Bench Trial at 6. The trooper spoke with the EMS driver
Licking County, Case No. 2021 CA 00099                                                    3


and the driver of the commercial truck, who was identified as Appellant. Trooper Grim

photographed the scene. The photographs were admitted into evidence. Trooper Grim

identified and described each photograph. Upon completing his investigation, Trooper

Grim cited Appellant for assured clear distance ahead, in violation of R.C. 4511.21(A).

       {¶6}   Chief Michael Wilson testified he is a firefighter and an emergency medical

technician (“EMT”) with the Licking Township Fire Company, 5th Squad, in Jacksontown,

Ohio. Chief Wilson stated, on September 22, 2021, he responded to an accident involving

a car which had crashed into a wall on Interstate 70, eastbound, near mile marker 130.

While he and his partner were checking on the occupants of the vehicle, they heard “a

crash sound.” Tr. at 16. Chief Wilson “turned around and there was a semi that had hit

the right rear corner of our medic and we made quick attention to that . . . wasn’t sure if

anybody was injured and we had already initiated care so we returned our focus back to

to [sic] the first accident and called for mutual aid to hand the um second run and see if

there was any other accident or injuries in the other cars.” Id. Chief Wilson noted there

were no injuries resulting from this second crash.

       {¶7}   Appellant moved for a judgment of acquittal pursuant to Crim. R. 29. The

trial court specifically found Trooper Grim stated the accident was at mile post 130 in

Licking County. Thereafter, the trial court found Appellant guilty, imposed a $9.00 fine,

and ordered him to pay court costs.

       {¶8}   It is from this conviction and sentence Appellant appeals, raising as his sole

assignment of error:
Licking County, Case No. 2021 CA 00099                                                   4


              THE TRIAL COURT ERRED AS A MATTER OF LAW TO

       ESTABLISH VENUE BEYOND A REASONABLE DOUBT.



                                                I

       {¶9}   Pursuant to Article I, Section 10 of the Ohio Constitution and R.C. 2901.12,

“evidence of proper venue must be presented in order to sustain a conviction for an

offense.” State v. Hampton, 134 Ohio St.3d 447, 2012-Ohio-5688, 983 N.E.2d 324, ¶ 20.

“It is not essential that the venue of the crime be proven in express terms, provided it be

established by all the facts and circumstances in the case, beyond a reasonable doubt,

that the crime was committed in the county and state as alleged in the indictment.” Id. at

¶ 19, quoting State v. Dickerson, 77 Ohio St. 34, 82 N.E. 969 (1907), paragraph one of

the syllabus. Circumstantial evidence may be used to establish venue. State v. Brown,

2nd Dist. Clark No. 2016-CA-53, 2017-Ohio-8416, 99 N.E.3d 1135, ¶ 33, citing State v.

May, 2015-Ohio-4275, 49 N.E.3d 736, ¶ 24 (8th Dist.).

       {¶10} In the instant action, Trooper Grim testified he is based out of the Granville

Post of the Ohio State Highway Patrol and, on September 22, 2021, he was dispatched

to a single vehicle crash on Interstate 70, eastbound, near mile marker 130, in Licking

County. While in route to the initial crash, Trooper Grim was advised of a second crash

in the same area. Based upon this evidence, we find venue was “established by all the

facts and circumstances in the case, beyond a reasonable doubt.” Hampton, supra at ¶

19. See, also, State v. Ealy, 5th Dist. Licking No. 16-CA-31, 2016-Ohio-7927; State v.

Rogers, 5th Dist. Guernsey No. 16CA18, 2017-Ohio-1248.
Licking County, Case No. 2021 CA 00099                                        5


      {¶11} Appellant’s sole assignment of error is overruled.

      {¶12} The judgment of the Licking County Municipal Court is affirmed.




By: Hoffman, J.
Gwin, P.J. and
Wise, John, J. concur